DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
In this Office Action claims submitted with preliminary amendment dated  03/22/2022 are being examined on the merits.
Specification
The disclosure is objected to because of the following informalities:
 “…group persons… in abstract needs to be corrected.  A suggested correction is –group of similar persons--.
 Appropriate correction is required. 
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 1 line 8  “comprisings” needs to be corrected.  A suggested correction is – comprising[[s]] –. 
Claims 2, 5, 6, 10, 12 line 1 “The stimulation system of claim 1 wherein” needs to be corrected. A suggested correction is --The stimulation system of claim 1, wherein--
Claim 7 line 1 “The stimulation system of claim 6 wherein” needs to be corrected. A suggested correction is --The stimulation system of claim 6, wherein--.
Claim 18-19 line 1 “The stimulation method of claim 14 wherein” needs to be corrected. A suggested correction is --The stimulation method of claim 14, wherein--.
Claim 1 lines 3-4 “a light source for being controlled to strobe at a brain stimulation rate between about 13-140 Hz” needs to be corrected. A suggested correction is --a light source configured to strobe at a brain stimulation rate between about 13-140 Hz—or --a light source configured for being controlled to strobe at a brain stimulation rate between about 13-140 Hz--.
Claim 10 line 2 “target dosage of the brain stimulation” needs to be corrected. A suggested correction is --target dosage [[of the]] for brain stimulation—or --target dosage of [[the]] brain stimulation—given lack of any antecedent for the term “the brain stimulation” in claim 10 or claim 1.
Claim 12 line 1 “the brain stimulation” needs to be corrected. A suggested correction is –the brain stimulation system—in order to maintain claim term consistency with its antecedent in claim 1 line 1 “A brain stimulation system”.
Claim 13 line 3 “an efficacy of the brain stimulation” needs to be corrected. A suggested correction is -- an efficacy of [[the]] brain stimulation-- given lack of any antecedent for the term “the brain stimulation” in claim 13 or claim 1.
Claim 15 line 2 “target dosage of the brain stimulation” needs to be corrected. A suggested correction is --target dosage [[of the]] for brain stimulation—or --target dosage of [[the]] brain stimulation—given lack of any antecedent for the term “the brain stimulation” in claim 15 or claim 14.
Claim 20  line 1 “the brain stimulation” needs to be corrected. A suggested correction is –the brain stimulation method—in order to maintain claim term consistency with its antecedent in claim 14 line 1 “A brain stimulation method”.
Claim 15 line 4 “using the first data is used to adjust the session duration” needs to be corrected. A suggested correction is -- using the first data 
Claim 19 line 2 “the duration” needs to be corrected. A suggested correction is – duration—given lack of any antecedent basis for this term in claim 19 or claim 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5-8, 10-15, 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 and claim 14 each recites the term “about” which render the claims unclear. More specifically,  the term " about" here in claim 1 and 14  is a relative range term which renders the claim indefinite.  The term " about" is not defined by the claim with respect to the boundary i.e. unclear as to whether the term “about” refers herein to a value of  +/-0.25% of the defined measure; or the term “about” refers herein to a value of  +/-0.10% of the defined measure or some other value or percentage. Additionally, the specification does not provide a standard for ascertaining the requisite degree/range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 in lines 8-10 recites the limitation “the eye-tracking device comprisings  a camera in conjunction with the processing system that senses the person's gaze angle with respect to the light source and distance from the light source” which renders the claim unclear. More specifically, it is unclear as to which of the preceding structures (i.e. camera, processing system) or combination of structures  (eye-tracking device, camera in conjunction with the processing system) “senses the person's gaze angle with respect to the light source and distance from the light source”.
Claim 14 in lines 6-8 recites the limitation “the eye-tracking device comprising  a camera in conjunction with the processing system that senses the person's gaze angle with respect to the light source and distance from the light source” which renders the claim unclear. More specifically, it is unclear as to which of the preceding structures (i.e. camera, processing system) or combination of structures  (eye-tracking device, camera in conjunction with the processing system) “senses the person's gaze angle with respect to the light source and distance from the light source”.
Dependent claims 2, 5-8, 10-13, 15, 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2, 5-8, 10-13, 15, 18-20   are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing system” in claim 1, 6, 7, 10, 14 which  is being interpreted as “system for processing” and is being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder “system” that is coupled with functional language  “processing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses “a processor” (see fig. 3, page 5, page 9) as the structure that performs the recited processing function in claim 1, 6, 7, 14 and “a dosage controller” as the structure that performs the recited processing function in claim 10 (see fig. 2, page 8).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, 10-15, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Malchano  et al. (Pub. No.: US 20190255350 A1, hereinafter referred to as "Malchano").
As per independent Claim 1, Malchano discloses a brain stimulation system for a person (Malchano in at least abstract, fig. 1, 3B, 4C, 5, 7, 22, 26, 34, 35A, 37, 43, [0002], [0004-0007], [0022-0023], [0026-0029], [0032-0037], [0041], [0047], [0050], [0064-0066], [0110], [0113-0114], [0135],  [0237-0254], [0260], [0264], [0283-0383], [0480-0481], [0665-0669], [0682], [0712], [0746-0756], [0921-0923] for example discloses relevant subject-matter. More specifically, Malchano in fig. 1, 43, abstract, [0004-0005] for example discloses brain stimulation system for a person. See at least fig. 1, Malchano [0004] “Systems and methods … directed to neural stimulation via visual stimulation… The visual stimulation can elicit brainwave effects or stimulation via modulated visual input. The visual stimulation can adjust, control or otherwise manage the frequency of the neural oscillations to provide beneficial effects”) comprising:
a processing system (Malchano in at least fig. 1, fig. 7, [0244], [0310-0312] for example discloses a processing or processor based system. See at least [0244] “a system to perform visual brain entrainment …The system 100 can include a neural stimulation system (“NSS”) 105…The system 100 and its components, such as the NSS 105, may include hardware elements, such as one or more processors, logic devices, or circuits.” );
a light source for being controlled to strobe at a brain stimulation rate between about 13-140 Hz (Malchano in at least [0240], [0244-0245], [0247], [0254] for example discloses a light source/LED for being controlled to strobe at a brain stimulation rate between about 13-140 Hz. See at least Malchano [0245] “generation of a visual signal, such as a light pulse or flash of light, having one or more predetermined parameter”; [0247] “The light generation module 110 can include a driver configured to drive a light source of the visual signaling component 150… the light source can include a light emitting diode (“LED”)”; [0254] “the light generation module 110 can provide a pulse train 201 with a predetermined frequency corresponding to gamma activity, such as 40 Hz”); and 
an eye-tracking device that detects said person's eye and provides first data to the processing system, the eye-tracking device comprisings  a camera in conjunction with the processing system (First, Examiner notes that the Applicants in at least instant application specification admit these recited features as conventional and well-known prior art in at least  page 6 lines 23-25; page 7 lines 25-29;page 8 lines 1-4. Further, Malchano in at least fig. 1, 7, [0114], [0244], [0303-0305] for example discloses an eye-tracking device/eye-tracker that detects said person's eye and provides first data such as attentiveness response, a level of attention, an attention span and/or the direction of the eye or gaze direction of the eye to the processing system, the eye-tracking device comprising  a camera in conjunction with the processing system. see at least Malchano [0114] “the one or more processors may sense an attentiveness response of the subject by executing at least one of eye tracking of eyes of the subject”; [0303] “the feedback monitor 135 can track a person's eye movement to identify a level of attention. The feedback monitor 135 can interface with a feedback component 160 that includes an eye-tracker. The feedback monitor 135 (e.g., via feedback component 160) can detect and record eye movement of the person and analyze the recorded eye movement to determine an attention span or level of attention. The feedback monitor 135 can measure eye gaze”; [0304] “feedback monitor 135 and feedback component 160 can determine or track the direction of the eye or eye movement using video detection of the pupil or corneal reflection… the feedback component 160 can include one or more camera or video camera …The feedback component 160 can perform image processing on the reflection to determine or compute the direction of the eye or gaze direction of the eye”), 
wherein the processing system is configured to use the first data to adjust aspects of a brain stimulation session (Malchano in at least fig. 43, [0027], [0036], [0289], [0343], [0346], [0665]  for example discloses the processing system is configured to use the first data to adjust aspects of a brain stimulation session. See at least Malchano [0027] “Monitoring conditions associated with the subject in real time (e.g., during the course of the stimulation therapy), as well as over a longer period of time (e.g., days, weeks, months, or years) can provide information that may be used to adjust a therapy regimen”; [0036] “external stimuli may be delivered to the nervous system of the subject via the visual system of the subject using visual stimuli…The neural oscillations of the brain of the subject may be monitored using electroencephalography (EEG) and magnetoencephalography (MEG) readings. Various other signs and indications (e.g., attentiveness, physiology, etc.) from the subject may also be monitored, while applying the external stimuli. These measurements may then be used to adjust, modify, or change the external stimuli to ensure that the neural oscillations are entrained to the specified frequency. The measurements may also be used to determine whether the subject is receiving the external stimuli.”;[0289] “The NSS 105 can include, access, interface with, or otherwise communicate with at least one light adjustment module 115… The light adjustment module 115 can automatically vary a parameter of the visual signal based on profile information or feedback. The light adjustment module 115 can receive the feedback information from the feedback monitor 135.” ).
Malchano does not necessarily require  the light source being remote from the person so as not to be supported by the person; an eye-tracking device, being remote from the person so as not to be supported by the person; system that senses the person's gaze angle with respect to the light source and distance from the light source  features in the above applied embodiment. 
However, Malchano discloses alternate embodiment that disclose the light source being remote from the person so as not to be supported by the person (Malchano in at least [0283], [0372-0374], [0376] for example discloses the light source being remote from the person so as not to be supported by the person i.e. a tablet device 500 or other display screen that is not affixed or secured to a user and includes a receiver to determine distance from a remote object/person. See at least Malchano [0283] “visual signaling component 150 that can include a tablet computing device 500 or other computing device 500 having a display screen 305 as the light source 305. The visual signaling component 150 can transmit light pulses, light flashes, or patterns of light via the display screen 305 or light source 305”; [0373] “NSS 105 can determine that the visual signaling component 150 hardware includes a tablet device 500 or other display screen that is not affixed or secured to a user's head. The tablet 500 can include a display screen that has one or more component or function of the display screen 305 or light source 305 depicted in conjunction with FIGS. 4A and 4C. The light source 305 in a tablet can be the display screen”; [0376] “the tablet 500 can use a feedback sensor 605 that includes a receiver to determine the distance. The tablet can transmit a signal and measure the amount of time it takes for the transmitted signal to … be received by the feedback sensor 605. The tablet 500 or NSS 105 can determine the distance based on the measured amount of time and the speed of the transmitted signal”);
an eye-tracking device, being remote from the person so as not to be supported by the person (First, Examiner notes that the Applicants in at least instant application specification admit these recited eye-tracking device features as conventional and well-known prior art in at least  page 6 lines 23-25; page 7 lines 25-29;page 8 lines 1-4. Further, Malchano in at least [0297], [0372-0374], [0378], [0383] for example discloses an eye-tracking device, being remote from the person so as not to be supported by the person. See at least Malchano [0297] “a computing device 500 can include the feedback component 160 or feedback sensor 605… the feedback sensor on tablet 500 can include a front-facing camera that can capture images of a person viewing the light source 305.”; [0373] “NSS 105 can determine that the visual signaling component 150 hardware includes a tablet device 500 or other display screen that is not affixed or secured to a user's head”; [0378] “the tablet 500 can include two or more feedback sensors 605 that include two or more cameras. The two or more cameras can measure the angles and the position of the object (e.g., the user's head) on each camera, and use the measured angles and position to determine or compute the distance between the tablet 500 and the object”); 
the eye-tracking device comprisings  a camera in conjunction with the processing system that senses the person's gaze angle with respect to the light source and distance from the light source (First, Examiner notes that the Applicants in at least instant application specification admit these recited features as conventional and well-known prior art in at least  page 6 lines 23-25; page 7 lines 25-29; page 8 lines 1-4. Further, Malchano in at least fig. 3B, [0114], [0297], [0303-0305], [0372-0380], [0383] for example discloses the eye-tracking device/eye-tracker comprising  a camera in conjunction with the processing system that senses the person's gaze angle with respect to the light source and distance from the light source. See at least Malchano [0304] “feedback monitor 135 and feedback component 160 can determine or track the direction of the eye or eye movement using video detection of the pupil or corneal reflection. For example, the feedback component 160 can include one or more camera or video camera. The feedback component 160 can include an infra-red source that sends light pulses towards the eyes…The feedback component 160 can perform image processing on the reflection to determine or compute the direction of the eye or gaze direction of the eye”; [0375] “The tablet can use the one or more feedback sensors 605 to determine a distance between the light source 305 and the user. The tablet can use the one or more feedback sensors 605 to determine a distance between the light source 305 and the user's head. The tablet can use the one or more feedback sensors 605 to determine a distance between the light source 305 and the user's eyes.”; [0376] “the tablet 500 can use a feedback sensor 605 that includes a receiver to determine the distance.”; [0378] “the tablet 500 can include two or more feedback sensors 605 that include two or more cameras. The two or more cameras can measure the angles and the position of the object (e.g., the user's head) on each camera, and use the measured angles and position to determine or compute the distance between the tablet 500 and the object”; [0383] “the tablet may detect the gaze direction by capturing an image of the user's eye via the camera of the tablet. The tablet 500 can be configured to generate light pulses at particular locations of the display screen based on the gaze direction of the user”), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brain stimulation system components such as the eye-tracking device and light source as taught by Malchano, such that the light source and eye-tracking device are remote from the person so as not to be supported by the person, as also taught by Malchano. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of making the  brain stimulation system less physically cumbersome on the user.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brain stimulation system components such as the eye-tracking device and light source as taught by Malchano, such that the light source and eye-tracking device are remote from the person so as not to be supported by the person, as also taught by Malchano. A person of ordinary skill would have been motivated to do so as a matter of simple substitution of one know functional equivalent for another known functional equivalent (see MPEP §2143(I)) , with a reasonable expectation of success, for the advantage of obtaining similar predictable advantageous results such as [a] controlling frequencies of neural oscillations using visual signals via visual stimulation that can adjust, control or otherwise affect the frequency of the neural oscillations to provide beneficial effects to one or more cognitive states or cognitive functions of the brain, or the immune system, while mitigating or preventing adverse consequences on a cognitive state or cognitive function, [b] to generate brainwave entrainment that can provide beneficial effects to one or more cognitive states of the brain, cognitive functions of the brain, the immune system, or inflammation, to treat disorders, maladies, diseases, inefficiencies, injuries or other issues related to a cognitive function of the brain, cognitive state of the brain, the immune system, or inflammation. (Malchano, [0238]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing system of the brain stimulation system such that the processing system also senses the person's gaze angle with respect to the light source and distance from the light source as also taught by Malchano, as also taught by Malchano. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending application to feedback monitors/sensors such as a camera to determine the level of attention the user is providing to the light pulses via use of person’s gaze angle and distance metrics (Malchano, [0303-0304]).

As per dependent Claim 2, Malchano as a whole further discloses stimulation system wherein the brain stimulation rate is a gamma brain stimulation rate between 20-140 Hz (First, Examiner notes that the Applicants in at least instant application specification admit these recited gamma stimulation features as conventional and well-known prior art in at least  page 2 lines 4-6. Further, Malchano in at least [0240], [0244], [0247], [0254]  for example discloses the brain stimulation rate is a gamma brain stimulation rate between 20-140 Hz. See at least [0254] “the light generation module 110 can provide a pulse train 201 with a predetermined frequency corresponding to gamma activity, such as 40 Hz.”).
As per dependent Claim 5, Malchano as a whole further discloses stimulation system wherein the first data corresponds to the person's pupil size (Malchano in at least [0343] for example discloses  wherein the first data corresponds to the person's pupil size. See at least Malchano [0343] “the NSS 105 (e.g., via feedback monitor 135 and feedback component 160) can monitor or measure physiological conditions to set or adjust a parameter of the light wave. For example, the NSS 105 can monitor or measure a level of pupil dilation to adjust or set a parameter of the light wave.”).

As per dependent Claim 6, Malchano as a whole further discloses stimulation system wherein the processing system is configured to adjust a duration of the brain stimulation session based on the first data (Malchano in at least fig. 1, 7, [0244], [0310-0312], [0346] for example discloses the processing system is configured to adjust a duration of the brain stimulation session based on the first data. see at least Malchano [0346] “NSS 105 can detect the level of attention the user is paying to the light pulses using the feedback monitor 135 and one or more feedback component 160. The NSS 105 can perform eye tracking to determine the level of attention the user is providing to the light pulses based on the gaze direction of the retina or pupil. The NSS 105 can measure eye movement to determine the level of attention the user is paying to the light pulses…Responsive to determining that the user is not paying a satisfactory amount of attention to the light pulses (e.g., a level of eye movement that is greater than a threshold or a gaze direction that is outside the direct visual field of the light source 305), the light adjustment module 115 can change a parameter of the light source to gain the user's attention… the light adjustment module 115 can increase the intensity of the light pulse, adjust the color of the light pulse, or change the duration of the light pulse”).
As per dependent Claim 7, Malchano as a whole further discloses stimulation system wherein the processing system is configured to extend the duration of the brain stimulation session based on the first data (Malchano in at least fig. 1, fig. 7, [0244], [0310-0312], [0346] for example discloses the processing system is configured to extend the duration of the brain stimulation session based on the first data. see at least Malchano [0346] “the light adjustment module 115 can change a parameter of the light source to gain the user's attention… the light adjustment module 115 can increase the intensity of the light pulse, adjust the color of the light pulse, or change the duration of the light pulse”).
As per dependent Claim 8, Malchano as a whole further discloses stimulation system further comprising a display of a duration of the brain stimulation session as the session is adjusted (Malchano in at least fig. 7 [0315-0319] “display devices…”, fig. 5 “display screen”,  fig. 43 “3615”, fig. 28 x-axis for example discloses displaying of a duration of the brain stimulation session as the session is adjusted.).
As per dependent Claim 10, Malchano as a whole further discloses stimulation system wherein the processing system is configured to receive a target dosage of the brain stimulation, corresponding to a brain stimulation session time (Malchano in at least fig. 1, fig. 7, [0310-0312], [0027-0028], [0244], [0291-0296] for example discloses the processing system is configured to receive a target dosage of the brain stimulation, corresponding to a brain stimulation session time via NSS profile manager and/or dosing management module. See at least Malchano [0028] “a system for selecting dosing parameters of stimulation signals to induce synchronized neural oscillations in the brain of the subject… The neural stimulation system can include, interface with, or otherwise communicate with a dosing management module”; [0291] “The NSS 105 can include, access, interface with, or otherwise communicate with at least one profile manager 125… Profile information can include, for example, historical treatment information, historical brain entrainment information, dosing information, parameters of light waves, feedback…or other data associated with the systems and methods of brain entrainment.”), and the first data is used to adjust a duration of the session time (Malchano in at least Malchano [0027], [0036], [0289]  for example discloses the first data is used to adjust a duration of the session time. See at least Malchano [0027] “subjects may respond to therapies differently based on dosing parameters such as …the duration of a stimulus signal, the intensity of the stimulus signal… Monitoring conditions associated with the subject in real time (e.g., during the course of the stimulation therapy), as well as over a longer period of time (e.g., days, weeks, months, or years) can provide information that may be used to adjust a therapy regimen to make the therapy more effective and/or more tolerable for an individual subject.”; [0036] “signs and indications (e.g., attentiveness, physiology, etc.) from the subject may also be monitored, while applying the external stimuli. These measurements may then be used to adjust, modify, or change the external stimuli to ensure that the neural oscillations are entrained to the specified frequency”;[0289] “The NSS 105 can include, access, interface with, or otherwise communicate with at least one light adjustment module 115… The light adjustment module 115 can automatically vary a parameter of the visual signal based on profile information or feedback. The light adjustment module 115 can receive the feedback information from the feedback monitor 135.”).
As per dependent Claim 11, Malchano as a whole further discloses stimulation system further comprising a memory, wherein second data corresponding to the brain stimulation session is stored in the memory for later retrieval (Malchano in at least fig. 1, fig. 7, [0244], [0291], [0313] for example discloses a memory 140, 722, 728, wherein second data corresponding to the brain stimulation session is stored in the memory for later retrieval. See at least [0291] “profile manager 125 can be designed or constructed to store, update, retrieve or otherwise manage information associated with one or more subjects associated with the visual brain entrainment. Profile information can include, for example, historical treatment information, historical brain entrainment information, dosing information, parameters of light waves, feedback, physiological information, environmental information, or other data associated with the systems and methods of brain entrainment.”).
As per dependent Claim 12, Malchano as a whole further discloses stimulation system wherein the brain stimulation is used for treating effects of Alzheimer's disease, or preventing Alzheimer's disease, or treating a sleeping disorder (Malchano in at least [0004], [0107] for example discloses the brain stimulation is used for treating effects of Alzheimer's disease, or preventing Alzheimer's disease, or treating a sleeping disorder. See at least [0004] “systems and methods of the present technology can treat, prevent, protect against or otherwise affect Alzheimer's Disease.”).
As per dependent Claim 13, Malchano as a whole further discloses stimulation system further comprising a communications system (Malchano in at least fig. 1, fig. 7, [0313], [0317] for example discloses a communications system 750, 723, 718), wherein the communications system transmits second data relating to the session for use in determining an efficacy of the brain stimulation (Malchano in at least [0032], [0665], [0682] for example discloses the communications system transmits second data relating to the session for use in determining an efficacy of the brain stimulation. See at least Malchano [0032] “The neural oscillations of the brain of the subject may be monitored using brain wave sensors, electroencephalography (EEG) devices, electrooculography (EOG) devices, and magnetoencephalography (MEG) devices. Various other signs and indications (e.g., attentiveness, physiology, etc.) from the subject may also be monitored. After having applied the external stimuli to the nervous system of the subject, additional cognitive and physiological assessments may be repeatedly performed over time to determine whether the external stimuli were effective in entraining the brain of the subject to the particular frequency”; [0665] “ Monitoring conditions associated with the subject in real time, as well as over a longer period of time (e.g., days, weeks, months, or years) can provide information that may be used to adjust a therapy regimen to make the therapy more effective and/or more tolerable for an individual subject”).
As per independent Claim 14, Malchano discloses a brain stimulation method for a person (Malchano in at least abstract, fig. 1, 3B, 4C, 5, 7, 22, 26, 34, 35A, 37, 43, [0002], [0004-0007], [0022-0023], [0026-0029], [0032-0037], [0041], [0047], [0050], [0064-0066], [0110], [0113-0114], [0135],  [0237-0254], [0260], [0264], [0283-0383], [0480-0481], [0665-0669], [0682], [0712], [0746-0756], [0921-0923] for example discloses relevant subject-matter. More specifically, Malchano in fig. 1, fig. 43, fig. 22, abstract, [0004-0005] for example discloses brain stimulation system for a person. See at least Malchano [0004] “Systems and methods … directed to neural stimulation via visual stimulation… The visual stimulation can elicit brainwave effects or stimulation via modulated visual input. The visual stimulation can adjust, control or otherwise manage the frequency of the neural oscillations to provide beneficial effects”) comprising: 
strobing a light source at a brain stimulation rate between about 13-140 Hz (Malchano in at least [0240], [0244-0245], [0254] for example discloses strobing a light source/:ED  at a brain stimulation rate between about 13-140 Hz. See Malchano at least [0245] “generation of a visual signal, such as a light pulse or flash of light, having one or more predetermined parameter”; [0254] “the light generation module 110 can provide a pulse train 201 with a predetermined frequency corresponding to gamma activity, such as 40 Hz”); 
detecting said person's eye, using an eye-tracking device, to provide first data to a processing system, the eye-tracking device comprising a camera in conjunction with the processing system (First, Examiner notes that the Applicants in at least instant application specification admit these recited features as conventional and well-known prior art in at least  page 6 lines 23-25; page 7 lines 25-29;page 8 lines 1-4. Further, Malchano in at least fig. 1, 7, [0114], [0244], [0303-0305] for example discloses detecting said person's eye, using an eye-tracking device/eye-tracker, to provide first data such as attentiveness response, a level of attention, an attention span as determined via tracking the direction of the eye or gaze direction of the eye to a processing system, the eye-tracking device comprising a camera in conjunction with the processing system. see at least Malchano [0114] “the one or more processors may sense an attentiveness response of the subject by executing at least one of eye tracking of eyes of the subject”; [0303] “track a person's eye movement to identify a level of attention. The feedback monitor 135 can interface with a feedback component 160 that includes an eye-tracker. The feedback monitor 135 (e.g., via feedback component 160) can detect and record eye movement of the person and analyze the recorded eye movement to determine an attention span or level of attention. The feedback monitor 135 can measure eye gaze”; [0304] “determine or track the direction of the eye or eye movement using video detection of the pupil or corneal reflection… the feedback component 160 can include one or more camera or video camera …The feedback component 160 can perform image processing on the reflection to determine or compute the direction of the eye or gaze direction of the eye”); and 
processing the first data to adjust aspects of a brain stimulation session (Malchano in fig. 22, fig. 43, at least [0027], [0036], [0289], [0343], [0346], [0665]  for example discloses processing the first data to adjust aspects of a brain stimulation session. See at least Malchano [0036] “external stimuli may be delivered to the nervous system of the subject via the visual system of the subject using visual stimuli…The neural oscillations of the brain of the subject may be monitored using electroencephalography (EEG) and magnetoencephalography (MEG) readings. Various other signs and indications (e.g., attentiveness, physiology, etc.) from the subject may also be monitored, while applying the external stimuli. These measurements may then be used to adjust, modify, or change the external stimuli to ensure that the neural oscillations are entrained to the specified frequency. The measurements may also be used to determine whether the subject is receiving the external stimuli.”;[0289] “The NSS 105 can include, access, interface with, or otherwise communicate with at least one light adjustment module 115… The light adjustment module 115 can automatically vary a parameter of the visual signal based on profile information or feedback. The light adjustment module 115 can receive the feedback information from the feedback monitor 135.”).
Malchano does not necessarily require the light source being remote from the person so as not to be supported by the person; the eye-tracking device being remote from the person so as not to be supported by the person, that senses the person's gaze angle with -3-respect to the light source and distance from the light source, such that the gaze angle and distance are included in the first data  features in the above applied embodiment. 
However, Malchano   discloses alternate embodiments that discloses the light source being remote from the person so as not to be supported by the person (Malchano in at least [0283], [0372-0374], [0376] for example discloses the light source being remote from the person so as not to be supported by the person i.e. a tablet device 500 or other display screen that is not affixed or secured to a user and includes a receiver to determine distance from a remote object/person. See at least Malchano [0283] “visual signaling component 150 that can include a tablet computing device 500 or other computing device 500 having a display screen 305 as the light source 305. The visual signaling component 150 can transmit light pulses, light flashes, or patterns of light via the display screen 305 or light source 305”; [0373] “NSS 105 can determine that the visual signaling component 150 hardware includes a tablet device 500 or other display screen that is not affixed or secured to a user's head. The tablet 500 can include a display screen that has one or more component or function of the display screen 305 or light source 305 depicted in conjunction with FIGS. 4A and 4C. The light source 305 in a tablet can be the display screen”; [0376] “the tablet 500 can use a feedback sensor 605 that includes a receiver to determine the distance. The tablet can transmit a signal and measure the amount of time it takes for the transmitted signal to … be received by the feedback sensor 605. The tablet 500 or NSS 105 can determine the distance based on the measured amount of time and the speed of the transmitted signal”); 
the eye-tracking device being remote from the person so as not to be supported by the person (First, Examiner notes that the Applicants in at least instant application specification admit these recited features as conventional and well-known prior art in at least  page 6 lines 23-25; page 7 lines 25-29; page 8 lines 1-4. Further, Malchano in at least [0297], [0372-0374], [0378], [0383] for example discloses an eye-tracking device, being remote from the person so as not to be supported by the person. See at least Malchano [0297] “a computing device 500 can include the feedback component 160 or feedback sensor 605… the feedback sensor on tablet 500 can include a front-facing camera that can capture images of a person viewing the light source 305.”; [0373] “NSS 105 can determine that the visual signaling component 150 hardware includes a tablet device 500 or other display screen that is not affixed or secured to a user's head”; [0378] “the tablet 500 can include two or more feedback sensors 605 that include two or more cameras. The two or more cameras can measure the angles and the position of the object (e.g., the user's head) on each camera, and use the measured angles and position to determine or compute the distance between the tablet 500 and the object”),
the eye-tracking device comprising a camera in conjunction with the processing system that senses the person's gaze angle with -3-respect to the light source and distance from the light source, such that the gaze angle and distance are included in the first data (First, Examiner notes that the Applicants in at least instant application specification admit these recited features as conventional and well-known prior art in at least  page 6 lines 23-25; page 7 lines 25-29;page 8 lines 1-4. Further, Malchano in at least fig. 3B, [0114], [0297], [0303-0305], [0372-0380], [0383] for example discloses the eye-tracking device comprising a camera in conjunction with the processing system that senses the person's gaze angle with -3-respect to the light source and distance from the light source, such that the gaze angle and distance are included in the first data. Here, in prior art the claimed “senses the person's gaze angle with -3-respect to the light source and distance from the light source” would occur when prior art system “determine or track the direction of the eye or eye movement”, “determine or compute the direction of the eye or gaze direction of the eye”, “determine a distance between the light source 305 and the user”, “measure the angles and the position of the object”, “gaze direction of the user”. Further, “the gaze angle and distance are included in the first data” would occur when the gaze angle and distance is used to determine attention as in Malchano [0303-0304]. See at least Malchano [0303] “track a person's eye movement to identify a level of attention. The feedback monitor 135 can interface with a feedback component 160 that includes an eye-tracker. The feedback monitor 135 (e.g., via feedback component 160) can detect and record eye movement of the person and analyze the recorded eye movement to determine an attention span or level of attention. The feedback monitor 135 can measure eye gaze… indicate a direction the eye faces relative to the head… the EOG can include or interface with a head tracker system to determine the position of the heads, and then determine the direction of the eye relative to the head.”; [0304] “feedback monitor 135 and feedback component 160 can determine or track the direction of the eye or eye movement using video detection of the pupil or corneal reflection. For example, the feedback component 160 can include one or more camera or video camera. The feedback component 160 can include an infra-red source that sends light pulses towards the eyes…The feedback component 160 can perform image processing on the reflection to determine or compute the direction of the eye or gaze direction of the eye”; [0375] “The tablet can use the one or more feedback sensors 605 to determine a distance between the light source 305 and the user. The tablet can use the one or more feedback sensors 605 to determine a distance between the light source 305 and the user's head. The tablet can use the one or more feedback sensors 605 to determine a distance between the light source 305 and the user's eyes.”; [0376] “the tablet 500 can use a feedback sensor 605 that includes a receiver to determine the distance.”; [0378] “the tablet 500 can include two or more feedback sensors 605 that include two or more cameras. The two or more cameras can measure the angles and the position of the object (e.g., the user's head) on each camera, and use the measured angles and position to determine or compute the distance between the tablet 500 and the object”; [0383] “the tablet may detect the gaze direction by capturing an image of the user's eye via the camera of the tablet. The tablet 500 can be configured to generate light pulses at particular locations of the display screen based on the gaze direction of the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the components used in the brain stimulation method such as the eye-tracking device and light source as taught by Malchano, such that the light source and eye-tracking device are remote from the person so as not to be supported by the person, as also taught by Malchano. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of making the  brain stimulation system less physically cumbersome on the user.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the components used in the brain stimulation method such as the eye-tracking device and light source as taught by Malchano, such that the light source and eye-tracking device are remote from the person so as not to be supported by the person, as also taught by Malchano. A person of ordinary skill would have been motivated to do so as a matter of simple substitution of one know functional equivalent for another known functional equivalent (see MPEP §2143(I)) , with a reasonable expectation of success, for the advantage of obtaining similar predictable advantageous results such as [a] controlling frequencies of neural oscillations using visual signals via visual stimulation that can adjust, control or otherwise affect the frequency of the neural oscillations to provide beneficial effects to one or more cognitive states or cognitive functions of the brain, or the immune system, while mitigating or preventing adverse consequences on a cognitive state or cognitive function, [b] to generate brainwave entrainment that can provide beneficial effects to one or more cognitive states of the brain, cognitive functions of the brain, the immune system, or inflammation, to treat disorders, maladies, diseases, inefficiencies, injuries or other issues related to a cognitive function of the brain, cognitive state of the brain, the immune system, or inflammation. (Malchano, [0238]).
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing system used in the brain stimulation method such that the processing system also senses the person's gaze angle with respect to the light source and distance from the light source as also taught by Malchano, as also taught by Malchano. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending application to feedback monitors/sensors such as a camera to determine the level of attention the user is providing to the light pulses via use of person’s gaze angle and distance metrics (Malchano, [0303-0304]).

As per dependent Claim 15, Malchano as a whole further discloses stimulation method further comprising: receiving a target dosage of the brain stimulation, corresponding to a brain stimulation session duration (Malchano in at least fig. 1, fig. 7, [0310-0312], [0027-0028], [0244], [0291-0296] for example discloses receiving via NSS profile manager and/or dosing management module a target dosage of the brain stimulation, corresponding to a brain stimulation session duration. See at least Malchano [0028] “selecting dosing parameters of stimulation signals to induce synchronized neural oscillations in the brain of the subject… The neural stimulation system can include, interface with, or otherwise communicate with a dosing management module”; [0291] “The NSS 105 can include, access, interface with, or otherwise communicate with at least one profile manager 125… Profile information can include, for example, historical treatment information, historical brain entrainment information, dosing information, parameters of light waves, feedback…or other data associated with the systems and methods of brain entrainment.”); and using the first data is used to adjust the session duration (Malchano in at least Malchano [0027], [0036], [0289]  for example discloses using the first data is used to adjust the session duration. See at least Malchano [0027] “subjects may respond to therapies differently based on dosing parameters such as …the duration of a stimulus signal, the intensity of the stimulus signal… Monitoring conditions associated with the subject in real time (e.g., during the course of the stimulation therapy), as well as over a longer period of time (e.g., days, weeks, months, or years) can provide information … used to adjust a therapy regimen to make the therapy more effective and/or more tolerable for an individual subject.”; [0036] “signs and indications (e.g., attentiveness, physiology, etc.) from the subject may also be monitored, while applying the external stimuli. These measurements may then be used to adjust, modify, or change the external stimuli to ensure that the neural oscillations are entrained to the specified frequency”;[0289] “The NSS 105 can include, access, interface with, or otherwise communicate with at least one light adjustment module 115… The light adjustment module 115 can automatically vary a parameter of the visual signal based on profile information or feedback. The light adjustment module 115 can receive the feedback information from the feedback monitor 135.” ).
As per dependent Claim 18, Malchano as a whole further discloses stimulation method wherein the first data corresponds to the person's pupil size (Malchano in at least [0343] for example discloses  wherein the first data corresponds to the person's pupil size. See at least Malchano [0343] “the NSS 105 (e.g., via feedback monitor 135 and feedback component 160) can monitor or measure physiological conditions to set or adjust a parameter of the light wave. For example, the NSS 105 can monitor or measure a level of pupil dilation to adjust or set a parameter of the light wave.”).

As per dependent Claim 19, Malchano as a whole further discloses stimulation method wherein the processing extends the duration of the brain stimulation session based on the first data (Malchano in at least fig. 1, fig. 7, [0244], [0310-0312], [0346] for example discloses the processing system is configured to extend the duration of the brain stimulation session based on the first data. see at least Malchano [0346] “the light adjustment module 115 can change a parameter of the light source to gain the user's attention… the light adjustment module 115 can increase the intensity of the light pulse, adjust the color of the light pulse, or change the duration of the light pulse”).
As per dependent Claim 20, Malchano as a whole further discloses stimulation method wherein the brain stimulation is used for treating effects of Alzheimer's disease, or preventing Alzheimer's disease, or treating a sleeping disorder (Malchano in at least [0004], [0107] for example discloses the brain stimulation is used for treating effects of Alzheimer's disease, or preventing Alzheimer's disease, or treating a sleeping disorder. See at least [0004] “systems and methods of the present technology can treat, prevent, protect against or otherwise affect Alzheimer's Disease.”).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20100016841 A1 for disclosing an apparatus for irradiating at least a portion of a patient's brain with electromagnetic radiation via phototherapy to treat stroke, Parkinson's Disease, Alzheimer's Disease, or depression similar in terms of use of phototherapy to treat neurological disorders to that disclosed and claimed.
US 20100121158 A1 for disclosing a device comprised of components that emits pulsing light patterns across the entire human visual field and a second component that monitors physiological activity and regulates the first component. The device is composed of phototherapy device with dense light array emitting sources across the entire visual field of both eyes. This prior art is similar in terms of use of device comprised of components that emits pulsing light patterns to render phototherapy to that disclosed.
US 20180333590 A1 disclosing a device for treating Alzheimer's disease. The device has LEDs mounted to the device. A printed circuit board (PCB) is also mounted on the head worn device. The PCB has a microprocessor and a battery in electrical communication. The LEDs are in also in electrical communication with the microprocessor. The microprocessor is programmed to control the flashing of the LEDs so that they flash at a regulated frequency. This prior art is similar in terms of use of  flashing LED light that flash at a gamma frequency and that enter the eyes of the user and travels to the visual cortex for Alzheimer's treatment. 
US 20190335551 A1 for disclosing photobiomodulation, phototherapy, and photobiomodulation therapy similar in term of use of photobiomodulation to deliver therapy non-invasively to that disclosed.
US 20200108270 A1 for disclosing stroboscopic device used to clear amyloid proteins from the brain. The wearable device delivers non-invasive stroboscopic stimulation in the 20-60 Hz range. Treatment sessions are for an average of twenty minutes a day, seven days a week through passive use. The wearable device transmits data to a smartphone based mobile application, as a means to encourage an effective treatment protocol as determined and monitored by the user's physicians and caregivers. This prior art is similar in terms of use of using gamma frequency light strobing to non-invasively treat amyloid protein deposit brain diseases such as Alzheimer’s to that disclosed.
US 20200360715 A1 for disclosing photobiomodulation (PBM) system and method that comprehensively directs therapeutic light energy into the brain from a combination of transcranial (through the skull) and intranasal (via the nasal channels) locations via a system and method whereby the PBM device works in combination with a diagnostic tool to provide enhanced treatment of abnormal brain function intelligently, automatically, and unrestricted by geographical distances. This prior art is similar in terms of use of PBM system and method that directs therapeutic light energy into the brain to that disclosed.
US 20200398021 A1 for disclosing using flashing/flickers light pulses at gamma frequency to entrain the brain similar to that disclosed.
US 5149317 A for disclosing a device and method for stimulation of the brain, by illuminating the eyelids with light pulses to provides entertainment and relaxation similar in terms of use of light pulses to stimulation and entrain the brain to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        October 14, 2022